DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to the reply filed 11/23/2020.

Election/Restrictions
Claims 17 and 51-52 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/7/2020.

Response to Arguments
All of Applicant’s arguments filed 11/23/2020 have been fully considered.
Applicant’s arguments against the 112 rejections are moot in view of the amendments to these claims which overcame the rejections, which have been withdrawn.
Applicant argues that Schwendeman explicitly discloses end capped PLGA, thus there would be no acidic hydrogen that would be expected to dissociate in the presence of a base, thus the prior art fails to teach a PLGA polymer having ionized carboxylate end groups.
This is not persuasive.  It is noted that while Schwendeman does exemplify an embodiment wherein the PLGA polymer is end-caped, Schwendeman never teaches this to be a critical component and none of the general disclosure nor the claims of Schwendeman require the PLGA to be end-capped.  The use of end-capped PLGA is simply one embodiment and the use of other non-exemplified embodiments is prima facie obvious as the prior art does not criticize or discredit the use of PLGA which is not end capped.
Applicant further argues, in summary, that the present claims do not recite increasing the temperature of the aqueous solution of the peptide and the biodegradable polymer matrix to 37°C, or even to the Tg of the biodegradable polymer matrix, after admixing to close the pores and encapsulate the peptide. Rather, the claims recite that the admixing of the aqueous solution of peptide and at or above the hydrated Tg of the polymer. This distinction is relevant because the pending claims are method claims and none of the disclosure in Schwendeman provides motivation to admix a peptide with a biodegradable polymer matrix at or above the hydrated Tg of the polymer. Thus, based on the disclosure of Schwendeman as a whole, it would be expected that at a temperature at or above the hydrated Tg of PLGA, the pores of the microspheres would rapidly close and preclude the protein from entering the pores of the microspheres and thus from sorbing to the biodegradable polymer matrix as claimed. Schwendeman discloses that the protein and the PLGA are admixed in an ice bath.
This is not persuasive. While the claims do require the admixing to be performed at a temperature at or above the hydrated Tg of the polymer, this does not excluding also admixing at a different temperature so long as at least part of the mixing is done at the claimed temperature as the claimed recite comprising language which permits additional steps from being performed.  While Schwendeman teaches first admixing at a low temp, as discussed below, it would have been obvious to increase the temperature of the mixture to 37° in order to close the pores and encapsulate the agent.  The step of rising the temperature to 37°, means that the admixing steps occurs at temperatures of 4-37°, thus occurring during a period at or above the required hydrated Tg, which is less than 37°.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 1-2, 4-6, 8-12, 14-16 and 53-55 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Schwendeman (US 2008/0131478), Scott (US 6,458,387) and Schwendeman (US 2002/0009493), herein referred to as Schwendeman’493. All references were cited on the 12/6/2019 IDS.
Schwendeman  discloses a method for encapsulating a biomacromolecule  in a pore-containing polymer comprising the steps of: a) providing an encapsulating solution containing the  biomacromolecule and the pore-containing polymer, wherein the pore-containing polymer is insoluble in the encapsulating solution;  b) contacting the biomacromolecule with the pore-containing polymer for a time sufficient for the biomacromolecule to enter the pores of the pore-containing polymer ;  and c) causing the pores of the pore-containing polymer to close wherein the biomacromolecules that had 
Schwendeman teaches the biomolecule can be peptides, selected from a finite number of options [0012].
Schwendeman further teaches that the pore-containing polymers maybe be preformed prior to the encapsulation step, i.e. the microspheres (i.e. microparticles) maybe formed according to known methods prior to contacting the biomolecules to be encapsulated [0026], and the peptide can be encapsulated in already prepared PLGA microspheres (reading on instant claim 5 and 10), reading on biodegradable polymer [0024], thus it would have been obvious to use preformed microspheres prior to contacting the biomolecule (in the encapsulating solution) to be encapsulated as this is specially contemplated by Schwendeman, thus reading on no peptide disposed with the matrix structure prior to the claimed step of absorbing the agent.
Fig. 6 demonstrates PLGA (pore-containing polymer) microspheres containing 3% MgCO3 (magnesium carbonate) which is taught to neutralize the acidic environment of the PLGA microspheres caused by acidic PLGA degradation species.
Schwendeman teaches that drugs and vaccines can be encapsulated in already prepared PLGA microspheres, by simple mixing of the microspheres in aqueous solutions containing the desired macromolecule (reading on admixing and incubating as Schwendeman does not teach the mixing step to take longer than 24hrs) followed by polymer rearrangements that cause pores to close.  Temperature, pH and additives can be used [0024].  For example,  PLGA pores remain largely open at 4°C, whereas rapidly close at 37°C, thus it would be obvious to increase the temperature of the PLGA microsphere and agent aqueous solution to 37°C in order to close the pores and encapsulate the agent, reading on the claimed “absorbing an agent.. Into the polymer matrix from a surrounding aqueous solution”.  Schwendeman teaches that upon hydration, the Tg of PLGA polymers dropped below 37°C [0066], thus reading on the claimed “at or above its hydrated Tg.”

Regarding claim 8: Fig. 1 of Schwendeman shows that microsphere C comprising magnesium carbonate, as discussed above, has a continuous release throughout the 5 weeks of incubation [0054].
Regarding claim 11: Schwendeman teaches the use of PLGA microspheres containing the sorbed agents to have a size ranging from 20-90 microns [0052, 0055 and 0073].
Regarding claim 12: Schwendeman teaches that before encapsulation, the polymer microspheres could be acceptably terminally sterilizes (e.g. by gamma irradiation) and then sterile protein could be added to the sterile microspheres [0027], thus it’s obvious to sterilize the polymer matrix prior to the step of mixing with the peptide solution.
Regarding claim 14: Schwendeman teaches that the taught method do not require the use of organic solvents as these can denature proteins or destabilize other biomolecules [0025].
Regarding claim 15: The working examples of Schwendeman demonstrate the use of poly(DL-lactide-co-glycolide) 50/50 [0036].
Regarding claim 16: Schwendeman teaches freeze drying the microspheres and collecting them by centrifugation, thus reading on “isolating the solid delivery system from the aqueous solution.”
However, Schwendeman does not teach the ionic infinity trap to be ionized end groups of the polymer.
Scott teaches methods for forming sustained release microsphere which comprise channel openings (i.e. pores) (Abs).  Scott teaches the microspheres to contain a protein, a water soluble polymer and a complexing agent (Scott – claim 14).  
Scott teaches that the microsphere is contacted with a solution of active agent, to incorporate the active agent into the microsphere and the process results in at least 95% of the active agents being incorporated into the microsphere (Scott – claims 2 and 11).  
Scott teaches that complexing agents include calcium and magnesium (Table 3) and are used to facilitate loading and/or sustained release of the agent into the microsphere.  Scott teaches that it is 
Scott teaches that it’s known in the art to formulate microspheres comprising agents which affect the release rate of the active agent, prior to encapsulation of the active agent within the particle.  
It is noted that Schwendeman teaches that the addition of magnesium carbonate into microspheres helps neutralize the acidic environment in PLGA microspheres caused by the acidic PLGA degradation and the resulting microspheres has continuous release of the active (BSA and/or dextran) versus those without magnesium carbonate which showed immediate release followed by no release for 2 weeks [0053-0054].  
Regarding the claimed leuprolide acetate, it is noted that Schwendeman ‘493 teaches that LHRH analogues have successfully delivery using PLGA polymers and Schwendeman teaches that peptides can be encapsulated within the polymer and Scott teaches formulating sustained release microspheres comprising leuprolide acetate. 
In view of these teachings it would have been prima facie obvious for a person of skill in the art to modify the teachings of Schwendeman and formulate the preformed PLGA microsphere to comprise magnesium carbonate prior to absorbing the peptide and encapsulating the peptide into the preformed microspheres and the formulate the microsphere to have leuprolide acetate as the peptide as its prima facie obvious to a person skilled in the art to pursue the known options within his or her own technical grasp and formulate the microsphere using well known steps of addition and one of skill in the art would have a reasonable expectation of success as Scott teaches that agents which affect release of the actives can be effectively included within the preformed microspheres prior to loading of the active and Schwendeman teaches magnesium carbonate to affect the release rate of the active making it more continuous and teaches that peptides can be used and Schwendeman ‘493 teaches that LHRH analogues have successfully delivery using PLGA polymers.
While the prior art doesn’t teach ipsis verbis the PLGA present in the matrix to have ionized carboxylate end groups.

Schwendeman ‘493 further teaches that the step of dispersing into the polymer solution a basic additive selected from zinc carbonate, magnesium carbonate, aluminum hydroxide (elected ionic affinity trap), calcium phosphate, etc. [0013].  Schwendeman ‘493 teaches that Mg(OH)2, a basic additive, increases the microclimate pH in the polymer, which will cause the dissociation of the end groups (i.e. –COOH) with a pKa of 3.83 for both glycolic and lactic acids of PLGA and ionization of the monomers/oligomers [0054]. Schwendeman ‘493 teaches that local pH neutralization results in ionized polymer end groups (i.e. –COOH) [0076].
As discussed above, Schwendeman teaches adding magnesium carbonate to neutralize the acidic environment in PLGA microspheres caused by acidic PLGA degradation species, therefore, in view of the teachings of Schwendeman ‘493 the PLGA polymer is expected to have ionized carboxylate end groups.

Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer A Berrios whose telephone number is (571)270-7679.  The examiner can normally be reached on Monday-Thursday 7am-4pm; Friday 9am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on (571) 272-0581.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JENNIFER A BERRIOS/Primary Examiner, Art Unit 1613